 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO1 (Willets Point ContractingCorp.) and John Kuebler. Case 29-CB-4937March 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn June 19, 1986, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed a brief in oppositionto the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(b)(1)(A) and (2) of the Act by couplingits requests for the reinstatement of John Kueblerand Charles Curd at Willets Point ContractingCorp. (Willets), with a demand that Willets pay thebackpay obligation that the Respondent was liablefor under the Board's Order in Frank Mascali Con-struction, 251 NLRB 219 (1980), enfd. mem. 697F.2d 294 (2d Cir. 1982), cert. denied 459 U.S. 988(1982).2 We disagree.In the Mascali decision, which issued August 15,1980, the Board found the Respondent in violationof Section 8(b)(1)(A) and (2) by, inter alia, causingthe discharges of Kuebler and Curd from Willetsbecause of Kuebler and Curd's dissident union ac-tivity. To remedy the violations found, the Re-spondent was ordered, inter alia, to take the fol-lowing action:(b)Request Willets Point Contracting Corp. toimmediately and fully reinstate John Kueblerand Charles Curd to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or any other rights or privileges pre-viously enjoyed.(c)Make whole John Kuebler and CharlesCurd for any loss of pay and other benefitsthey may have suffered by reason of Respond-1 On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO. Accordingly, the caption has been amended toreflect that change.2 Willets was not a respondent in that case.ent Union's discriminatory action in causingtheir discharge from Willets Point ContractingCorp. and its discriminatory failure and refusalto refer them to work assignments. In theevent that the employer reinstates the above-named employees as requested, pay them back-pay for all days they would have worked be-tween 21 October 1977, and the date of theirreinstatement. In the event that the employerwill not reinstate them, continue to pay thembackpay until such time as they have foundsubstantially equivalent employment. . . . Fur-ther, make whole the above-named employeesby making contributions on their behalf to theUnion's health and welfare and pension funds.The facts of this proceeding are fully set forth inthe attached judge's decision. Briefly stated, onSeptember 29, 1980, the Respondent, by letter, re-quested Willets "fully and immediately reinstateJohn Kuebler and Charles Curd to their formerjobs, without prejudice to their seniority or anyother rights or privileges previously enjoyed." Byletter dated October 2, 1980, Willets refused the re-quest. Several months later, the Respondent re-newed its attempts to have Willets reinstateKuebler and Curd. According to the credited testi-mony, the stated reason the Respondent sought torenew its efforts to have Willets reinstate Kueblerand Curd was "the meter [on backpay] was stillrunning" and that the Respondent felt that theUnion "had gotten screwed" while Willets hadgotten off "scot-free." The Respondent arranged ameeting on March 12, 1981, the first of many, be-tween representatives of Willets, itself, and Kueblerand Curd.3 During this and subsequent meetings,the Respondent requested that Willets put Kueblerand Curd back to work. The Respondent also cou-pled these requests with the requirement that Wil-lets also pay Kuebler and Curd the backpay thatwas due them under the Board's Mascali decision,declaring that if 'Millets took Kuebler and Curdback, it would have to pay them backpay, and if itrefused to do so, the Union would take the back-pay issue to arbitration. Although Willets at theMarch 12 meeting resisted both reinstatement andbackpay requests, at the March 16, 1981 meeting iteventually stated that it would agree to reinstateKuebler and Curd. It nevertheless remained ada-mant, throughout the course of the various meet-ings and discussions that took place over thecourse of approximately 2 years, during which timethe Respondent filed a petition in state court to3 These meetings spanned some 2 years and were also later attended byattorneys for Willets and for Kuebler and Curd. An attorney for the Re-spondent attended the March 12 and subsequent meetings.288 NLRB No. 13 TEAMSTERS LOCAL 282 (WILLETS POINT CONTRACTING)57compel arbitration that it would not assume anyobligation or responsibility for any backpay thatmight be due Kuebler and Curd and it would notarbitrate the matter.4Eventually, after numerous prior discussions, onMarch 17, 1983, the Union agreed to withdraw itsclaim that Willets pay backpay to Kuebler andCurd and agreed to withdraw the contract griev-ance if Willets would reinstate Kuebler and Curdpursuant to Willets' earlier February 18, 1983offer.5 However, on March 17, Willets began im-posing conditions of its own on the Respondentwhich Willets required the Union agree to, and ef-fectuate, before it would reinstate Kuebler andCurd. After several months of further negotiationsbetween the parties, agreement on all outstandingmatters was reached, and on May 2, 1983, all con-ditions imposed by Willets having been met by theUnion, Kuebler and Curd were reinstated by Wil-lets.The judge found that the Union's demand thatWillets agree to assume the backpay obligation dueto Kuebler and Curd before reinstating them vio;;lated Section 8(b)(1)(A) and (2) of the Act because:the Union's demand for backpay, which he foundwas considerable and which he found Willets hadno obligation to pay, precluded consideration of re-instatement. The judge also found that the Unionhad not shown that its actions were necessary tothe effective performance of its function of repre-senting its constituency. Rather, the judge foundthat the Respondent's actions were a continuationof its discrimination against Kuebler and Curd, andan attempt to shift its rightful liability to an inno-cent party, which resulted in Kuebler and Curd notbeing rehired by Willets for over 2 years. Thejudge also found that the Union's lawsuit tocompel Willets to arbitration over the backpay wasbaseless and that the Respondent's use of the con-tractual arbitration procedure to force Willets topay the backpay, which he found the Union aloneowed to Kuebler and Curd, resulted in Willet's re-fusal to reinstate the discriminatees in violation ofSection 8(b)(1)(A) and (2) of the Act. As noted, weshall dismiss the complaint in this case.Contrary to the judge, we do not find that theconduct involved herein constitutes a separate vio-lation of the Act nor do we consider the Respond-ent's actions to be the type with which the Board4 On May 12, 1981, the Union notified Willets of its intent to arbitratethe grievance regarding Kuebler and Curd's reinstatement and their back-pay entitlement. On July 8, 1981, it filed in state court a petition tocompel arbitration. On January 20, 1982, the state court denied the peti-tion. On June 9, 1982, the Respondent filed a notice of appeal of thatdenial but it did not file an actual appeal.5 The February 18 letter offered to reinstate the two employees if theRespondent abandoned "forever" all attempts to hold Willets liable forany backpay to the two employees.should concern itself in a newly filed, separate,unfair labor practice proceeding. Rather, in ourview, the conduct involved herein relates to theRespondent's compliance, or lack thereof, with theoutstanding Board order in Mascali. The order inMascali does not state, nor has the Board ever de-tailed, how the Respondent might secure the neces-sary funds it needed to satisfy its backpay obliga-tions. In our view, the Respondent's actions, as de-tailed in the judge's decision, appear to have beenengaged in for the purpose of offsetting its backpayobligation under the Mascali decision and/or cut-ting off its backpay liability. Indeed the complaintin this case supports the proposition that this isreally a matter for compliance. In this respect, wenote that the complaint alleged the violative con-duct as being the Respondent's coupling of itsdemand for the reinstatement of Kuebler and Curdwith a request that Willets pay the backpay forwhich the Respondent is liable. This allegation isreally a way of arguing that the Union is not com-plying with the Board's order in Mascali. Indeed,the Charging Party argues the case just that way inits brief to the Board in opposition to the Respond-ent's exceptions. Accordingly, in the circumstancesof this case, we do not find that the Respondent'sconduct constitutes a separate violation of the Act.Accordingly, we shall dismiss the instant com-plaint. 6ORDERThe complaint is dismissed.6 Because of our disposition herein, we find It unnecessary to pass onthe 10(6) issue raised by the Respondent or the judge's findings and dis-cussion regarding Bill Johnson's Restaurants It NLRB, 461 U.S. 731(1983) We note in this latter regard, however, that the Union's pursuit ofarbitration was not alleged specifically as a violation but, as set outabove, the complaint alleged the violation as the alleged coupling of itsdemand for reinstatement with a request that Willets pay backpay.Elliot Mandel, Esq., for the General Counsel.J. Warren Mangan, Esq. (O'Conner & Mangan, P.C.), ofLong Island City, New York, and Franklin K Moss,Esq. (Cohen, Weiss and Simon), of New York, NewYork, for the Respondent.Arthur Z Schwartz and Daniel E Clifton, Esqs. (Clifton &Schwartz), of New York, New York, for the ChargingParties.Robert M. Ziskin, Esq. (Kimmel & Ziskin), of Melville,New York, for Hendrickson Brothers.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thiscase was tried before me on various dates between 13August 1984 and its closing by order dated 4 October1985. Though the instant case was consolidated for hear- 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing by the Regional Director for Region 29 with Cases29-CA-5975, 29-CB-3075, 29-CB-3115, and 29-CB-3235 by order dated 8 November 1983, the same wassevered for decision writing purposes by me by orderdated 16 June 1986.1The charge in Case 29-CB-4937 was filed on 11 June1982 by John Kuebler, an individual. The complaintissued on 2 September 1983 and alleges violations of Sec-tion 8(b)(1)(A) and (2) in that Local 282, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (the Union) coupled its requestfor reinstatement of John Kuebler and Charles Curdwith a demand that Willets Point Contracting Corp.(Willets) pay the backpay due Kuebler and Curd underthe Board's Order issued in Frank Mascali ConstructionG.C.P. Co., 251 NLRB 219 (1980),2 the consolidatedcases from which the instant case has been severed. TheUnion, in its answer, denies the commission of any unfairlabor practices.Representatives of all parties were present and weregiven full opportunity to participate in the hearing andsubsequently filed briefs. Based on the entire record in-cluding my observation of the demeanor of the witnessesand after due consideration of the briefs, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONWillets Point Contracting Corp. is a New York corpo-ration having its principal office in Flushing, New York,from which headquarters it is engaged in the manufac-ture, sale, and distribution of asphalt and related prod-ucts, and in providing road building and related services.In the calendar year prior to the issuance of the com-plaint, Willets purchased and caused to be transportedand delivered to its place of business goods and servicesvalued in excess of $50,000 directly from points outsidethe State of New York.The complaint alleges, the answer admits, and I findthat Winets is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESIn Mascali the Board found the Union in violation ofSection 8(b)(1)(A) and (2) and in the relevant affirmativeportion of its Order required the Union to:Take the following affirmative action which isnecessary to effectuate the policies of the Act:....The cases from which the instant case has been severed will be thesubject of a separately issued supplemental decision dealing solely withbackpay issues.2 Enfd 697 F.2d 294 (2d Cir. 1982), cert denied 459 U S. 988 (1982)WiBets was not a respondent in the Mascall case.(b)Request Willets Point Contracting Corp. toimmediately and fully reinstate John Kuebler andCharles Curd to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed.(c)Make whole John Kuebler and Charles Curdfor any loss of pay and other benefits they mayhave suffered by reason of Respondent Union's dis-criminatory action in causing their discharge fromWillets Point Contracting Corp and its discriminato-ry failure and refusal to refer them to work assign-ments. In the event that that employer reinstates theabove-named employees as requested, pay thembackpay for all days they would have worked be-tween October 21, 1977, and the date of their rein-statement. In the event that that employer will notreinstate them, continue to pay them backpay untilsuch time as they have found substantially equiva-lent employment . . . . Further, make whole theabove-named employees by making contributions ontheir behalf to the Union's health and welfare andpension funds.(d)In conjunction with Respondent Employers,with Respondent Union primarily liable, makewhole John Kuebler and Charles Curd for any lossof pay and other benefits they may have suffered byreason of Respondent Union's discriminatory imple-mentation of its referral system arrangement withRespondent Employers from July 25, 1977 to Octo-ber 21,,1977 . . . . Further, in conjunction with Re-spondent Employers, with Respondent Union pri-marily liable, make whole the above-named employ-ees by making contributions on their behalf to theUnion's health and welfare and pension funds.The Board's Decision and Order issued on 15 August19803 and on 29 September, Robert Sasso, the Union'ssecretary-treasurer, wrote to Kenneth Tully, president ofWillets, requesting Whets to "fully and immediately re-instate John Kuebler and Charles Oird to their formerjobs, without prejudice to their seniority or any otherrights or privileges previously enjoyed." On 2 OctoberTully, by certified letter, refused Sasso's request.Strangely, neither Kuebler nor Curd was sent copies ofeither Sasso's or Tully's letters and when the Union's at-torney, J. Warren Mangan, discussed the situation withRegion 29's compliance officer, Richard Epifanio,Mangan was advised that the exchange of letters as wellas an earlier oral request and refusal might be insufficientto discharge the Union's obligation under the Order be-cause notification of the request and refusal had not beengiven to the discriminatees.As a result of the discussion between Mangan and Epi-fanio, Mangan, on 16 January 1981,4 wrote a letter tothe compliance officer with Sasso's 29 September andTully's 2 October letters attached, with copies to Sasso,Kuebler, and Curd. In his letter, Mangan stated that theUnion had already requested reinstatement for the dis-3 Hereinafter all dates are in 1980 unless otherwise indicated4 Heremafter all dates are in 1981 unless otherwise indicated TEAMSTERS LOCAL 282 (WILLETS POINT CONTRACTING)59chargees, that the Company had refused, and that the at-tached documents were proof of his assertion.As a result of obtaining the information contained inthe letters, Kuebler and Curd, on 26 January, paid Tullya visit. They met Tully on the stairs of his office buildingas he was approaching his office. Kuebler told Tully thathe was aware that Tully had sent a letter to the Unionrefusing to reinstate him and Curd. Tully said that hethought that Kuebler and Curd had simply failed toshape. Kuebler explained that he and .Curd had beenfired by Willets. Tully said that he understood thatKuebler and Curd were working at Hendrickson Broth-ers. Kuebler objected, stating that his and Curd's jobswere with Willets, that they wanted to come back be-cause they could make more money at Willets. He saidthat he and Curd belonged at Willets and that they hadbeen fired illegally. At that point Tully said he wouldnot reinstate Kuebler and Curd, that the NLRB had saidhe was right, that he had enough men at Willets, thatKuebler and Curd already had jobs at HendricksonBrothers, and that he would not discuss the matter fur-ther. Tully then proceeded to his office.On being rejected by Tully, Kuebler filed a charge5on 3 February against Willets based on its failure to rein-state him. Curd, on the same day, also filed a charge onthe same grounds.6On 27 February Curd received a call from Sasso's sec-retary who told him that Sasso wanted a meeting withKuebler and Curd and that Curd should contact Kueblerto schedule a meeting. The three met that afternoon atthe union hall. At the meeting Sasso told Kuebler andCurd that he wanted to get them their jobs back, that themeter (on backpay) was still running, and that he feltthat the Union "had gotten screwed" while Tully got offscot-free. He asked Ahem if they would meet with Tully.Both Kuebler and Curd agreed.On 2 March the two charges against Willets based onits failure to reinstate Kuebler and Curd were with-drawn. Clearly Willets, who had never been a respond-ent in the Mascali case, had no obligation to reinstateKuebler and Curd, either by virture of the decision inthe Mascali case or by virture of the individual chargesfiled later by Kuebler and Curd.On 6 March Sasso wrote to Curd requesting his pres-ence at a grievance panel to take place at the Union'spremises on 10 March. The grievance concerned the dis-charge of Kuebler and Curd by Willets.The meeting scheduled for 10 March actually tookplace on 12 March. It was attended by Kuebler,7 Curd,and various representatives of Willets and the Union.After criticizing the decision in the Mascali case, Manganannounced that the purpose of the meeting was to getTully to put Kuebler and Curd back to work at Willets.Tully, who was present without a lawyer, objected thathe had not been informed what the meeting was to beabout. He proclaimed that Willets had no obligation toput Kuebler and Curd back to work and because he didnot have a lawyer present he did not want to go further.5 Case 29-CA-8622-1.Case 29-CA-8622-2.7 Presumably Kuebler also received an invitation to attend the meet-ing.It was agreed that another meeting would be scheduledwith both Willets and Kuebler and Curd being represent-ed by counsel.On 16 March, the previously scheduled meeting tookplace. Mangan once again announced that the Union wasinterested in getting Kuebler and Curd reinstated at Wil-lets. He launched into an interpretation of the Mascalicase that was totally contrary to the administrative lawjudge's findings and the Board's findings. Whereas thejudge and the Board had found that the steward at Wil-lets, who had kept fraudulent records resulting in the dis-charge of Kuebler and Curd, was the agent of the Union,Mangan asserted that the same steward had kept thefraudulent records at the behest of Willets and was there-fore the agent of Willets. Mangan argued that Willets,rather than the Union, had created the problem andtherefore the Union was seeking not only the reinstate-ment of Kuebler and Curd but also full or partial back-pay to be paid by Willets, especially since the issuance ofthe judge's decision and the Union's request forKuebler's and Curd's reinstatement. Mangan stated thatthe Union was seeking backpay for the two discrimina-tees from Willets back to October 1977. He added that ifthe Union had to go to arbitration over the issue, thiswould be his claim.Tully and his attorney, Howard Mattson, argued thatunder the Board's Decision and Order Willets was notresponsible and was therefore not obligated to reinstateKuebler and Curd. Nevertheless, Mattson stated Willetswas willing to put Kuebler and Curd back to work attheir old positions with the same seniority they held atthe time of discharge. Mangan was not satisfied with thisoffer and told Tully and Mattson that if they putKuebler and Curd back to work Willets would also haveto pay them backpay. Tully, who is Irish, noted that thefollowing day was St. Patrick's Day. He said that hewould put Kuebler and Curd back to work the followingday but would not get stuck with backpay. Mattsonadded that he and Tully had not come to the meetingprepared to discuss backpay and, besides, it was theUnion that was liable for backpay. Mangan retorted thatin that case the Union would take the backpay issue toarbitration. Mattson commented that he did not knowhow Mangan could talk arbitration, that there was a timefactor of 3 years. He pointed out that Mangan did notseek to take the discharges of Kuebler and Curd to arbi-tration at the time of their discharges and he should havedone so within 24 or 48 hours; that at this point in time itwas too late. He added that neither Kuebler nor Curdwas an employee of Willets and for that reason Kueblerand Curd were not entitled to arbitration. The partieslooked over the arbitration clause in the contract. Matt-son said that Willets was not prepared to get involved inarbitration, that he did not think this meeting was abouteither backpay or arbitration. He reiterated that theUnion was liable for backpay, not the Company. Mattsonsummed up the Company's position by stating that Wil-lets was willing to put Kuebler and Curd back to workat their old positions, would not be involved in the back-pay issue, and would fight the Union's attempt to arbi-trate. In short, the Company would reinstate Kuebler 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Curd but only if the Union absolved Willets of anyobligation to pay Kuebler and Curd the backpay duethem. Mangan's last word on the issue was that theUnion would take the Company to arbitration on thebackpay issue.At one point during the meeting Mattson asked ifthere might be an offer on some of the backpay from theUnion and added that if there were, that maybe Willetscould possibly help a little. The Union, however, madeno such offer although Burt Hall, representing Kueblerand Curd, took the position that his clients would abideby the Board's Decision and Order. He refused to takeless than provided for in the Order and stated that he didnot care whether it was the Union or the Company thatpaid the backpay as long as it was paid.8 Before themeeting came to a conclusion, it was agreed that the par-ties should consider their respective positions and meetagain to attempt to resolve the problem.On 26 March Kuebler filed a new charge8 against Wil-lets on behalf of himself and Curd, similar in content tothe ones withdrawn earlier in the month. This chargewas dismissed on 8 May.Representatives- of the same parties met again on 9April. Except for Ken O'Connor taking Mangan's placeand Tully being absent, the same individuals werepresent on 9 April as had attended the 16 March meet-ing. The meeting was initiated by O'Connor asking ifthere were any changes in the positions of the parties.Hall replied on behalf of Kuebler and Curd that therewas a National Labor Relations Board decision and thathe and his clients would stick with that; that the Unionor the Company could pay the backpay or could split it,it did not matter. Mattson replied that his client was will-ing to put Kuebler and Curd back to work but wouldnot be stuck for backpay. O'Connor stated that unlessWillets reinstated Kuebler and Curd with full backpay itwould have to go to arbitration. Mattson said that Wil-lets would not go to arbitration with the Union becausethe arbitrators" were biased and he could not get a fairhearing. Mattso'n then offered to accept an arbitratorfrom the American Arbitrators Association but O'Con-nor refused his offer stating that one of the contractuallychosen arbitrators would have to be used. Mattson onceagain refused. O'Connor then said that the Union wouldtake lets to court and force arbitration. Mattson re-plied that if that was the case, he would take his chancesin court, that he would not go to arbitration, and thatwas his final position. The meeting concluded withoutarrangements being made for additional meetings.On 12 May the Union notified Willets of its intentionto arbitrate the "grievance regarding the reinstatement ofJohn Kuebler and Charles Curd to their employmentstatus with Willets Point, without prejudice to any loss8 The description of the meeting of 16 March 81 is based on the com-bined testimony of Kuebler, Curd, Mangan, Tully, ,Mattson, and HallWhere there are discrepancies in the testimony, credibility has been re-solved in favor of Kuebler, Curd, and Hall whose memories appeared tobe more dependable than that of Mangan, Tully, and Mattson.9 Case 29-CA-8766.'1) Specific arbitrators had been chosen earlier through negotiationsof wages, seniority or other rights or privileges previous-ly enjoyed by them on October 21, 1977." The letterended with a threat to compel arbitration if necessary.On 8 July the Union filed with the Supreme Court,State of New York, county of Nassau, a notice of peti-tion, with petition attached directed to Willets, tocompel it to arbitrate issues surrounding the discharge ofKuebler and Curd. On 23 July Willets filed its answer.The hearing was scheduled for 28 July. On 20 January1982,11 the Supreme Court, State of New York, countyof Nassau denied the Union's petition.On 14 April the United States Court of Appeals forthe Second Circuit enforced the Board's Order in Mar-cali.12 On 8 November the United States Supreme Courtdenied the Union's petition for certiorari."On 9 June Mangan filed a notice of appeal from thedecision of the Supreme Court of the State of New Yorkdated 20 January thus indicating the Union's intention ofpursuing its attempt to compel arbitration. Two dayslater the instant charge was filed. Though the notice ofappeal was filed, the actual appeal was not.Throughout the fall of 1982, according to Tully, hisattorney, Mattson, continued to negotiate the issue ofbackpay for Kuebler and Curd with Mangan. Negotia-tions continued into 1983 with Willets continuing torefuse to pay the backpay or to go to arbitration overthe issue. Mangan continued to insist on Willets payingthe backpay or else to agree to arbitrate the issue. Matt-son informed Tully that he was attempting to getMangan to agree to reinstatement of Kuebler and Curdat Willets without backpay as a compromise. Tullyagreed and authorized Mattson to continue these negotia-tions.By letter dated 21 December, Sasso requested Tully toreinstate Kuebler and Curd and to 'correct Willets' se-niority list and the attendance records of Kuebler andCurd, all in accordance with the Board's Decision andOrder. Although Sasso's letter was silent as to the back-pay issue, it was during this period of time that Manganwas still insisting, in his discussions with Mattson, thatWillets either pay Kuebler and Curd backpay or submitthe issue to arbitration.Mangan and Mattson continued their discussions con-cerning reinstatement, backpay, and arbitration into Feb-ruary 1983.14 Finally, at that time, Mangan, on behalf ofthe Union, agreed to drop the suit to force arbitrationand Mattson, on behalf of Willets, agreed to reinstateKuebler and Curd. Mattson contacted Tully by phoneand told him about the agreement. Tully, who was inFlorida at the time, gave his approval.As a consequence of the Mangan/Mattson discussionsand Tally's approval, Mattson, on 18 February, draftedthe following letter for Ryan's" signature:ii Hereinafter all dates are in 1982 unless otherwise indicated12 Unpublished.13 459 U.S 988.i4 Hereinafter all dates are in 1983 unless otherwise indicated.18 In Tully's absence, H. Patrick Ryan, secretary for Willets, signedthe letter. . TEAMSTERS LOCAL 282 (WILLETS POINT CONTRACTING)61Building Material TeamstersLocal 2821975 Linden BoulevardElmont, New York 11003Attention: Mr. Robert SassoSecretary-TreasurerGentlemen:Each time Local 282 requested that Willets PointContracting Corp. reinstate Mr. Kuebler and Mr.Curd, pursuant to the NLRB order, Local 282 andthey insisted that Willets be held liable for the backpay of both gentlemen from the day of their dis-charge.Attaching this condition to their reinstatementcontinues to be unacceptable in view of the NLRB'sorders and findings that Local 282•and not Wil-lets•is responsible for their discharge and liable forany back pay owed them.We again offer to reinstate Mr. Kuebler and Mr.Curd to their old positions, if they and Local 282abandon forever all attempts to hold Willets liablefor any back pay to either Mr. Kuebler or Mr.Curd.Please notify us as soon as possible whether youaccept this offer. If we do not hear from you inwriting, within twenty days, we will withdraw thisoffer.Very truly yours,WILLETS POINTCONTRACTING CORP./s/ H. Patrick RyanSecretarySusan Jennik, attorney for Kuebler and Curd, receiveda copy of this letter. At the same time she obtained acopy of the following letter:Mr. John Kuebler223 Sullivan AvenueFarmingdale, New York 11735Dear Mr. Kuebler:In the past you and Mr. Curd and Local 282 IBTrequested reinstatement to your old positions atWillets Point Contracting Corp. Unfortunately, allof you insisted on conditioning reinstatement uponthe claim that Willets be held liable for the backpay of yourself and Mr. Curd, measured from theday of your discharge up to the present time.This condition has always been objectionable toour firm because Local 282 solely is responsible ac-cording to the NLRB and the Federal CircuitCourt of Appeals.We again offer to reinstate you to your old posi-tion at Willets, if you and Local 282 agree that Wil-lets is not responsible for any back pay that may beowed you since your discharge.Please notify us as soon as possible whether youaccept this offer. If we do not hear from you inwriting, within twenty days, we will withdraw thisoffer.Very truly yours,WILLETS POINTCONTRACTING CORP./s/ H. Patrick RyanSecretaryAfter receiving copies of these letters, Jennik contact-ed Mangan. She advised him that she was going to giveWillets the release that they had requested and advisedthe Union to do the same so that Kuebler and Curdcould obtain reinstatement. Mangan, however, toldJennik that the Union was not prepared to give Willets arelease. Subsequently, Mangan agreed to give Willets therelease it wanted and forgo his attempt to compel arbi-tration if Kuebler and Curd would give releases to theUnion protecting it from any possible future charges offailure to represent them.On 25 February Mangan forwarded Ryan's letter toKuebler's and Curd's attorneys and asked for a meeting.In his cover letter, he denied the representations made inRyan's letter insofar as the Union's previous demands onWillets for arbitration were concerned.When Jennik received copies of Ryan's 18 Februaryletters she contacted Mattson by telephone to discuss thesituation. Mattson told Jennik that he wanted Kueblerand Curd to execute a release stating that they wouldnot hold Willets liable for any part of the backpay duethem under the Board's Mascali decision. Jennik agreed.That day, 2 March, Jennik drafted identical letters forthe signatures of Kuebler and Curd.H. Patrick RyanSecretaryWillets Point Contracting Corp.P.O. Box 145Flushing, NY 11352Dear Mr. Ryan:I hereby accept your offer of February 18, 1983,to reinstate me to my former position with WilletsPoint Contracting Corp.I agree to release Willets Point from liability forany back pay owed to me as a result of my dis-charge from Willets Point on October 21, 1977.This release will be ineffective if I am not reinstatedto my former position with Willets Point withintwo weeks of your receipt of this letter.I note that, contrary to the first paragraph ofyour February 18, 1983 letter, I have never condi-tioned my request for reinstatement to employmentwith Willets Point upon the claim that Willets Pointbe held liable for backpay owed to me. Rather,Local 282, Teamsters, has imposed that conditionon my reinstatement, while I have taken no positionas to the liability of Willets Point.Please notify me of the date of my reinstatementas soon as possible. Thank you for your coopera-tion. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnder separate cover Jennik sent a letter of similarcontent to Mattson. Copies of these letters were sent toMangan.Jennik also contacted Mangan by telephone and ad-vised him that Kuebler and Curd intended to accept thereinstatement offer contained in the Willets letter of 18February. She asked Mangan what the Union intendedto do. Mangan replied that nothing had yet been decidedbut that before making such a decision, the Unionwanted Kuebler and Curd to withdraw the grievancethat was pending regarding reinstatement, the one thatled to the filing of the petition for arbitration. Jenniktook the position that no withdrawal was necessary, thatwhen Kuebler and Curd were back at work, the griev-ance will have been considered settled. She stated thatthe Union had an obligation to help Kuebler and Curdget reinstated and if it stood in the way of their reinstate-ment it would be in contempt of the Board's Order inthe original Mascali case. Mangan replied that Kueblerand Curd were not behaving like good union brothers byreleasing Willets from liability and putting all the liabilityon the Union. Jennik pointed out that over the past sev-eral years of negotiations the Union could have gottenWillets to bear some of the backpay burden but consist-ently refused to do that. Now, Kuebler and Curd couldat least get back to work and, Jennik argued, there wasnothing wrong with that. Besides, she said, it was theUnion's own fault that they were stuck with the back-pay. Mangan closed the conversation with a request thatKuebler and Curd sign releases permitting the Union towithdraw the grievance that was still pending.On 8 March Mangan sent the following letter:Hall, Clifton & Schwartz401 Broadway, Suite 310New York, New York 10013Attention: Susan M. Jennik, Esq.Re: Local 282, TeamstersCase Nos. 29-CB-3075 et alDear Ms. Jennik:I hereby acknowledge receipt of a copy of yourletter of March 2, 1983 to Howard Matson. Sufficeit to say that Local 282 has repeatedly sought thereinstatement of Messrs. Kuebler and Curd to theiremployment with Willets Point and the satisfactionof all contractual obligations due to them as a resultof Willets unjustified refusal to do so. Today, I wasadvised by Bob Sasso that Messers. Kuebler andCurd, individually, in writing and without the con-sent of Local 282 agreed to accept Willets offer ofreinstatement and to release Willets from any backpay liability that may be due to Kuebler and Curdsince October 21, 1977.You have advised me that Kuebler and Curdwant to withdraw the contractual grievance thatLocal 282 has filed on their behalf for reinstatementand back pay. Enclosed find copies of their, respec-tive, notices to Local 282. Would you review thismatter with Messers. Kuebler and Curd and havethem present their executed notice to Bob Satso atLocal 282's offices. On receipt of the fully executednotices Local 282 will communicate with Willets re-garding H. Patrick Ryan's letter of February 18,1983.I have taken the liberty of forwarding copies ofthis letter and the notices directly to Kuebler andCurd.Very truly yours,/s/ J. Warren ManganTwo of the following forms were enclosed for the signa-tures of Kuebler and Curd:John Kuebler/Charles Curd in conjunction withthe offer of reinstatement made to him by WilletsPoint Contracting Corp. ("Willets") and his writtenacceptance of that offer, does hereby withdraw anycontractual grievance for back pay against Willetsresulting from his discharge on October 21, 1977.Neither Kuebler nor Curd signed the enclosed withdraw-als.Following receipt of Mangan's 8 March letter Jennikspoke with him by phone. Mangan again asked for awithdrawal of the grievance Jennik refused and addedthat IVIangan's insistence on a withdrawal was standing inthe way of Kuebler's and Curd's reinstatement. Subse-quently a meeting was scheduled for March 17.On 17 March Mangan, Jennik, and Mattson met at theoffices of the GCA. Mattson had a six-page agreementthat he wanted Kuebler, Curd, and a representative ofthe Union to sign. The agreement provided for reinstate-ment of Curd and Kuebler with all seniority rights, theholding of Willets harmless from any claims of driversadversely affected by their reinstatement, the release ofWillets and GCA from all claims arising out of the 21October 1977 discharge of Kuebler and Curd, and thediscontinuance with prejudice of the Union's applicationto compel arbitration. Mattson and Mangan 16 began toargue about the provision dealing with the possibleclaims of other drivers adversely affected by the rein-statement of Kuebler and Curd. Mattson took the posi-tion that unless the Union both agree to pick up any li-ability that might arise out of such claims and withdrawits application to compel arbitration Willets would notput Kuebler and Curd back to work. Mangan refused toagree to indemnify Willets for any liability incurred dueto possible claims of displaced drivers. He also refused tocommit himself as to whether he would withdraw thepetition to compel arbitration until he obtained a writtenagreement from Kuebler and Curd stating that he couldwithdraw the grievance on which the petition was based.Jennik felt that liability for claims of other drivers wasnot a real issue. She accused Mattson of repudiating theiragreement and Mangan of obstructing Kuebler and Curdfrom going back to work by raising this new and phoneyissue. Mattson became angry over Mangan's refusal to16 Mangan testified that the issue of indemnification of Willets for anyclaims or grievances filed by drivers displaced by the reinstatement ofKuebler and Curd did not come up at the 17 March meeting. Because thememorandum prepared by Mattson and dated 17 March contains such aprovision, I do not credit Mangan. TEAMSTERS LOCAL 282 (WILLETS POINT CONTRACTING)63have the Union accept liability for any possible claims ofdisplaced drivers and stormed out of the meeting. AfterMattson left, Mangan and Jennik again discussed with-drawal of the grievance. Mangan then drew up a state-ment, that Jennik signed, calling for withdrawal of theoutstanding grievance provided Kuebler and Curd werereinstated by Willets. He then drew up and signed aletter to Mattson advising him of the Union's withdrawalof the grievance and the abandonment of all claims tobackpay from Willets provided Kuebler and Curd werereinstated as per Willets' offer of 18 February.On 18 March Sasso sent a mailgram to Ryan at Willetsadvising him that because Kuebler and Curd had accept-ed the Company's offer of reinstatement without back-pay, and the Union had withdrawn any and all litigationon their behalf with prejudice, the Union was demandingthat Willets reinstate them to their old positions onMonday, 21 March. On 21 March Willets replied agree-ing to reinstate Kuebler and Curd with seniority withoutbackpay as soon as the Union, Kuebler, and Curd signagreements withdrawing backpay claims with prejudiceand agreeing to demote drivers who were junior toKuebler and Curd in October 1977. Proposed agree-ments, it was stated, were being sent to attorneys repre-senting the Union and Kuebler and Curd.- IMeanwhile, on 21 March Jennik wrote a letter toMattson charging that Willets had repudiated its agree-ment to reinstate Kuebler and Curd that came into effectwhen Kuebler and Curd accepted, on 2 March, Willet'soffer of 18 February. Jennik added that she intended totake legal action to enforce all claims of Kuebler andCurd against Willets as a result of their discharges on 21October 1977.After Jennik sent the 21 March letter to Mattson, atelephone conversation occurred between her and Attor-ney Raegner, who, at that time, replaced Mattson ascounsel for GCA. Raegner asked Jennik what she in-tended to do. Jennik replied that she would bring a law-suit. Raegner said he thought that a lawsuit might re-solve the whole situation. He added that he and his cli-ents were worried about having to go to arbitration withthe Union and that was why they were pushing the issueregarding Willets being indemnified against any possibleclaims being brought against the Company by driversjunior to Kuebler and Curd displaced by their reinstate-ment.On 23 March William C. Finneran, general counseland director of labor relations for the General Contrac-tors Association of New York, Inc., sent a telegram toO'Connor and Mangan with a copy to Jennik outliningthe position of Willets and the GCA:Hereby confirm agreement March 21. Teamsterswill give Willets general releases from Curd andKuebler, withdraw with prejudice petition tocompel arbitration and appeal from order denyingarbitration and agree to indemnify against claims bydrivers junior to Curd and Kuebler. Willets will re-instate Curd and Kuebler without back pay with se-niority.FinneranFollowing receipt of her copy of this telegram, Jennikdiscussed its contents with Raegner. Raegner reiteratedits contents, affirming that it reflected the position of hisclients. Jennik wanted to know what was holding up thereinstatement of Kuebler and Curd. Raegner stated thathis client wanted a release signed by an officer of theUnion agreeing to withdraw its petition to compel arbi-tration and stating further that the Union would indemni-fy Willets in the event that any displaced drivers werefound to be owed backpay. Raegner stated that if such arelease were forthcoming, Kuebler and Curd would goback to work without backpay.Jennik filed her threatened suit on 23 March in theUnited States District Court, Eastern District of NewYork, against the Union, certain officers of the Union in-cluding Sasso, and against Willets. The suit was for sev-eral million dollars in actual and punitive damages. On30 March Sasso wrote a letter to Willets advising Tullythat he was filing a grievance over the Company's failureto reinstate Kuebler and Curd as had been agreed on.The letter also stated:Local 282 has previously stated that when JohnKuebler and Charles Curd are reinstated it will dis-continue, with prejudice, its pending litigationagainst Willets Point, and should any Willets driver,other than John Kuebler and Charles Curd obtain adamage award or judgement against Willets, result-ing from Kuebler and Curd's reinstatement, thatsum will be Local 282's obligation."Very truly yours,/s/ Robert SassoSecretary-TreasurerThus, it would appear that the Union finally agreed togive to Willets everything it wanted with the only ques-tion being whether the reinstatement should come beforeor after the Union met Willets' demands.Following the receipt of Sasso's letter, Jennik andRaegner again discussed the situation. Raegner agreed,on behalf of Willets, that Kuebler and Curd would be re-instated at Willets as soon as the Hendrickson" case wasover. Jennik agreed that Kuebler and Curd would dis-miss the law suit against Willets once they were reinstat-ed.On 5 April Kuebler and Curd redated and once againsigned their 2 March letters accepting the Willets offerof 18 February and sent them to Ryan as new accept-ances of Willets offer of reinstatement. This was done atJennik's instruction to show Willets that both men werestill interested in reinstatement and as a sign of goodfaith.On 7 April Jennik filed a notice of dismissal of the suitshe had filed on 23 March in district court. On 14 AprilTully sent the following memorandum:17 This obligation had not been agreed to earlier as far as this record isconcerned.18 Hendrickson Bros., 272 NLRB 438 (1984). This was a case in whichKuebler and Curd were involved as discriminatees and in which theywere expected to testify at length, thus not being available for regularwork assignments until its conclusion. 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMemo To: Susan Jennik, Esq.Elliot Mandel, Esq.J. Warren Mangan, Esq.Kenneth O'Connor, Esq.From: Kenneth Tully, PresidentWillets Point Contracting Corp.Re:Reinstatement of John Kuebler andCharles CurdFollowing is the text of a letter to be delivered toJohn Kuebler and Charles Curd after the requiredReleases have been signed and an Agreement be-tween them and Willets Point Contracting Corp.has been concluded:You are hereby reinstated at Willets Point Con-tracting Corp. with the seniority that you wouldhave held if you had remained on our seniority listsince October 21, 1977.It is understood that you will be attending hear-ings before the National Labor Relations Board inthe case involving Hendrickson Bros., Inc. 29-CA-8479 and 9668.You will return to Willets Point ContractingCorp. when that case is over. Please notify us oneday in advance.The same day Tully sent letters to Kuebler and Curdcontaining the above-described language.On 21 April Mangan and Raegner signed a stipulationthat the application to compel arbitration be dismissedwith prejudice. On the same day, Sasso wrote a letter toTully stating that Kuebler and Curd had authorized theUnion to withdraw its 30 March grievance and that theUnion was doing so." On 29 April Kuebler and Curdsigned releases of all claims against Willets. On 2 Maythey returned to work. -Analysis and ConclusionThe record reflects that the Union, through its attor-ney, J. Warren Mangan, began, as early as 16 March1981, to insist on the reinstatement of Kuebler and Curdwith Willets paying backpay to them despite the fact thatWillets had no obligation to either reinstate them or topay them backpay. At the meeting on that date Willetstook the position that it was willing to immediately rein-state both Kuebler and Curd with their original senioritydates but would not be obligated to pay any of the back-pay. Mangan adamantly declared that if Willets took themen back, it would also have to pay them backpay and ifit refused to do so, the Union would take the backpayissue to arbitation.A later meeting was held to discuss both reinstatementand backpay but the parties maintained their original po-sitions and then, and therefter, the Union threatened toforce Willets to arbitration on the backpay issue. In July1981 the Union took steps to force arbitration by filingits petition with the Supreme Court of the State of NewYork to compel arbitration. However, the petition wasdenied in January 1982.19 Jennik confirmed this by letter addressed to Mangan dated 25 April.When the court of appeals in April 1982 enforced theBoard's Order in the original Mascali case, the Union, on9 June 1982, confirmed that its position had not changedby filing its notice of appeal from the 20 January 1982decision of the Supreme Court of the State of NewYork. The filing of the instant charge of 11 June, 2 dayslater, clearly shows that the charge was timely filed andthat the Respondent's 10(b) defense is without merit.Indeed, the Union continued to maintain its original posi-tion until it and its officers were threatened with a $6million lawsuit in March 1983.Counsel for the General Counsel argues that under theBoard's Order in Mascali, Willets had no obligation topay backpay to Kuebler and Curd. I agree. Counsel forthe General Counsel argues further that it was theUnion's demand that Willets, nevertheless, agree toassume the backpay obligation before reinstating Kueblerand Curd that violated Section 8(b)(1)(A) and (2) be-cause its demand for backpay, which was considerable,precluded consideration of reinstatement. I agree.In support of counsel for General Counsel's position,he cited Operating Engineers Local 18 (Ohio Contractors),204 NLRB 681 at 681 (1973):When a union prevents an employee from beinghired or causes an employee's discharge, it has dem-onstrated its influence over the employee and itspower to affect his livelihood in so dramatic a waythat we will infer•or, if you please, adopt a pre-sumption that•the effect of its action is to encour-age union membership on the part of all employeeswho have perceived that exercise of power. [Foot-note omitted.] But the inference may be overcome,or the presumption rebutted, not only when the in-terference with employment was pursuant to a validunion-security clause, but also in instances wherethe facts show that the union action was necessaryto the effective performance of its function of repre-senting its constituency. [Footnote omitted.]Counsel for the General Counsel argued in his brief:In this circumstance, the Union has not shownthat its actions were necessary to the effective per-formance of its actions of representing its constitu-ency. Rather, its actions were a continuation of itsdiscrmination against Kuebler and Curd, and an at-tempt to shift its rightful liability to an innocentparty, which resulted in Kuebler and Curd notbeing rehired by Willets Point for over two years.I agree with General Counsel's argument for reasonsstated in his brief and in the cited case.Counsel for Respondent posits that the Union had aperfect right to attempt through arbitration to make Wil-lets pay Kuebler and Curd the backpay that the Unionowed them. However, the Union's attempt to force arbi-tration through the courts had the direct result of keep-ing Kuebler and Curd from being reinstated because Wil-lets was of the opinion that despite the fact that it owedno backpay whatsoever, the arbitrators, who woulddecide the issue, were so biased in favor of the Unionthat Willets had no chance. TEAMSTERS LOCAL 282 MILLETS POINT CONTRACTING)65In my opinion, the Union's lawsuit was baseless. Itsuse of the contractual arbitration procedure to force Wil-lets to pay the backpay, which the Union alone owed toKuebler and Curd, resulted in Willets refusal to reinstatethe discriminatees. The Union thereby violated Section8(b)(1)(A) and (2).20IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent Union set forth insection III, above, to the extent found unlawful, occur-ring in connection with the operations of the Companydescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several Sates and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.THE REMEDYHaving fund that the Union caused Willets to discrimi-nate with respect to the reinstatement of John Kueblerand Charles Curd, I shall recommend that the Union becompelled to notify Willets Point, in writing, with copiesto Kuebler and Curd that it has no objection to their em-ployment, that it requests Willets to reinstate them to the20 Cf. Bill Johnson's Restaurants v. NLRB, 461 U.S. 731 (1983).positions they formerly held with all the attendant rightsand privileges. I shall also recommend that the Union re-imburse Kuebler and Curd for any loss of pay they mayhave suffered by payment to them of sums of moneyequal to the amounts that they would have earned fromthe date of their terminations to the date on which abona fide offer of reinstatement is made; with interestthereon to be compiled in the manner prescribed inF. W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).21CONCLUSIONS OF LAW1.Willets Point Contracting Corp. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By complying its demand for reinstatement of JohnKuebler and Charles Curd with its demand that WilletsPoint assume the Union's backpay liability, the Unioninterfered with their reinstatement and thereby violatedSection 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]2 See generally Isis Plumbing Co., 138 NLRB 716 (1962).